Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed on 07/09/2020. Claims 1, 4-7, 10, 13-16, 19 and 22 are currently pending in the present application. 

Applicant Response
In Applicant’s response dated 10/02/2019, Applicant Claims 1, 10, 19, and 22 have been amended; and Claims 2, 11, 20, and 21 have been canceled; and argued against all objections and rejections previously set forth in the Office Action dated 01/22/2020.

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/22/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 
Claims 1, 4, 6-7, 10, 13, 15-16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harper, (Pub. No.: US 20170131870 A1, Pub. Date: May 11, 2017,) in view Lunati et al. (Pub. No.: US 20090005032 Al, Pub. Date: January 1, 2009) in further view of Peak et al. (Pub. No.: US 20150100537 Al, Pub. Date: April 9, 2015), Grieves et al. (Pub. No.: US 20150100537 Al, Pub. Date: April 9, 2015).

 With regards to independent Claim 1,
Harper teaches an apparatus, comprising: processing circuitry (see Fig.1A, system 100 comprising user devices, server system and public network processing circuitry) configured to:
receive a request from a remote device via a network for updated emoji information (see Harper: Fig.3A, [0079], “a user may select option 330 ("ADD") to request or submit a new interactive icon. As a result, the interactive icon keyboard may be customized.”), the updated emoji information being configured to populate an emoji keyboard (see Harper: Fig.1A, [0076], “The interactive icon with embedded functionality keyboard 121 is dynamic and is updated with new icons continuously, on demand, or according to schedules,” i.e. the remote device ( mobile device 120/130 ) can request update from the server 140)
transmit a file to the remote device via the network in response to the request for updated emoji information (see Harper: Fig.1A, [0078], “illustrating a computer-based interactive icons with embedded functionality system 100 that include user device 120/130, Public network 110 and server system 140 and a third party server system 150 that are used for communication and transmission of file, image icon or emoji with enhanced functionality”). 
the file corresponding to the updated emoji information (see Harper: Fig.1A, [0076], “The interactive icon with embedded functionality keyboard 121 is dynamic and is updated with new icons continuously, on demand, or according to schedules,” and including emoji listings, the emoji listings corresponding to preview emoji icons and enhanced emoji icons, (see Fig.3A, [0057], “a user may open the interactive icon keyboard 121 to preview the available interactive icons (preview icons ) and their respective embedded functionalities ( enhanced emoji icons)’), […]
determine whether a request for the preview emoji icons is received (see Harper: [0057], “a user may open the interactive icon keyboard 121 to preview the available interactive icons and their respective embedded functionalities, including, for example, websites, social media sites, etc., without selecting any interactive icon for a text message.”)
transmit the preview emoji icons to the remote device via the network in response to receiving the request for the preview emoji icons (see Harper: Fig.1A, [0078], “interactive icons with embedded functionality system 100 that include user device 120/130, Public network 110 and server system 140 and a third party server system 150 that are used for communication and transmission of file, image icon or emoji with enhanced functionality”).
receive a request, from the remote device via the network for an enhanced emoji icon from the enhanced emoji icons, […] the request for the enhanced emoji icon being initiated when the preview emoji icon is selected (see Fig. 3A, [0056], “Once the user selects an interactive icon with embedded functionality, the interactive icon app inserts the interactive icon with embedded functionality into the text message being created. This is shown as the selected FedEx™ interactive icon 322 being inserted in-line as interactive icon 332.”) 
the enhanced emoji icon being an enhanced version of a corresponding preview emoji icon, the enhanced emoji icon and the corresponding preview emoji icon representing a same content (see Harper: Fig.4A, [0058], “The new message 430 is shown with the selected FedEx™ interactive icon 432, selected from the interactive icon keyboard 121, created in, or inserted into, the new text message 430.” i.e. the preview icon 422 and the enhanced icon 432 representing the same content )
transmit the enhanced emoji icon to the remote device via the network in response to receiving the request for the enhanced emoji icon (see Harper: Fig.4(A-D), [0065]-[0066], 
Harper does not teach/disclose the system wherein:
the emoji listings including an encrypted Uniform Resource Locator (URL) for each preview emoji icon and each enhanced emoji icon,
receive a request via a corresponding encrypted URL for the enhanced emoji icon in the emoji listings included in the file transmitted to the remote device.
after transmitting the enhanced emoji icon to the remote device, instruct the remote device to display, for a predetermined amount of time in place of the entire emoji keyboard, temporary content that is different from the content of the preview emoji icon and the enhanced emoji icon, and
after displaying the temporary content for the predetermined amount of time in place of the entire emoji keyboard, instruct the remote device to return to a state of displaying the emoji keyboard, 
wherein the emoji keyboard includes a plurality of content tabs, each content tab including a predetermined number of preview emoji icons displayed in a predetermined order, the predetermined order being based on a day of a week or a current event
However, Lunati teaches the system wherein:
emoji listings including an encrypted Uniform Resource Locator (URL) for each preview emoji icon and each enhanced emoji icon (see Lunati: Fig.2, [0025], “MPE 105 can include an identifier generator 210 that can be configured to generate a unique URL, to represent each image received from a user. When the MPE 105 receives containers including images (i.e. emoji listings), the MPE 105 can store the containers in the content repository 205. When the MPE 105 receives a request from a device to access the images over a network 120, in response to the request, the identifier generator 210 can generate a URL to identify the location of each image (i.e. preview emoji icon and each enhanced emoji icon) in the repository, as well as to identify the location of each container containing the images.) 
receive a request via a corresponding encrypted URL for the enhanced emoji icon in the emoji listings included in the file transmitted to the remote device (see Lunati: Fig.2, [0025], “The MPE 105 can transmit the URL and the images to the requesting device. The images, the container containing the images, and the multiple containers can be displayed on display device operatively coupled to the requesting device. In addition, the URLs corresponding to the displayed content can also be displayed on the display device.”)
	Because both Harper and Lunati are in the same/similar field of endeavor mobile messaging application with additional emoji features, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Harper to include the method of representing emoji icon with encrypted Uniform Resource Locator (URL) for sending of emoji’s across a network as taught by Lunati. After modification of Harper, the interactive emoji icon with enhanced functionality can also be represented by an encrypted Uniform Resource Locator (URL) to indicate the content of the enhanced emoji icon as taught by Lunati. One would have been 
Harper and Lunati does not explicit teach or suggest a system wherein:
after transmitting the enhanced emoji icon to the remote device, instruct the remote device to display, for a predetermined amount of time in place of the entire emoji keyboard, temporary content that is different from the content of the preview emoji icon and the enhanced emoji icon 
after displaying the temporary content for the predetermined amount of time in place of the entire emoji keyboard, instruct the remote device to return to a state of displaying the emoji keyboard, 
Emoji keyboard includes a plurality of content tabs, each content tab including a predetermined number of preview emoji icons displayed in a predetermined order, the predetermined order being based on a day of a week or a current event.
However, Peak teaches the system wherein:
after transmitting the enhanced emoji icon to the remote device, instruct the remote device to display, for a predetermined amount of time in place of the entire emoji keyboard, temporary content that is different from the content of the preview emoji icon and the enhanced emoji icon (see Paek: Fig.6A, Fig.6B and Fig.6C, [0058]-[0059], “virtual keyboard 604 includes an IME portion 606. A user intent to share a current location (and/or to provide an estimated time of arrival, etc.) is determined based on the statements "Hey where are you, just got a table . . . “and/or "I'm at" in conversation 602. A mapping task icon 608 (e.g. of enhanced emoji icon) is then presented in IME portion 606 to reflect the (temporary content) user interface 610 (temporary content) to be presented in place of a portion of virtual keyboard 604, as shown in FIG. 6B.” i.e. the entire keyboard is covered or replaced by different content (mapping information 610) from the mapping task icon 608 the for predetermined amount of time.) 
after displaying the temporary content for the predetermined amount of time in place of the entire emoji keyboard, instruct the remote device to return to a state of displaying the emoji keyboard (see Paek: Fig.6C and 6D, [0059], shareable content item 614 has been selected (as indicated by the bolding of shareable content item 614), and the bus route taken between the current location of the user and the destination is shown in mapping task icon user interface 610. In FIG. 6D, conversation entry 618 has been added to conversation 602. Conversation entry 618 reflects shareable content item 614.” i.e. once the user selects the sharable content (temporary content that covers the entire keyboard), the mobile device will display the virtual keyboard 604.) 
	Because Harper - Lunati and Peak in the same/similar field of endeavor mobile mesas ageing application with additional emoji features, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Harper - Lunati and Peak to include the method of representing emoji icon with encrypted Uniform Resource Locator (URL) for sending of emoji’s across a network as taught by Lunati. After modification of Harper - Lunati, the interactive emoji icon with enhanced functionality can also be represented by an encrypted Uniform Resource Locator (URL) to indicate the content of the enhanced emoji icon as taught by Peak. 
	Harper - Lunati and Peak does not teach or suggest the system wherein the emoji keyboard includes a plurality of content tabs, each content tab including a predetermined number of preview emoji icons displayed in a predetermined order, the predetermined order being based on a day of a week or a current event.
	However, Grieves teaches the system wherein the emoji keyboard includes a plurality of content tabs (see Grieves: Fig.8, [0073], “The emoji picker 804 may also include an emoji category bar 808 that enables selection of various emoji categories, such as time, smileys, food, holidays, and sports categories represented in FIG. 8. The emoji category bar 808 also includes a toggle switch label "abc" that may be selected to close out the emoji picker 804 and switch back to the keyboard 202.”), each content tab including a predetermined number of preview emoji icons displayed in a predetermined order (see Grieves: Fig.8, [007], “the emoji navigation portion 806 is configured to show emoji that are determined as top ranking emoji candidates for the input scenarios by default. Further, an emoji category (not shown) corresponding to predicted emoji from the text prediction engine 122 may be included along with the other example categories.”), the predetermined order being based on a day of a week or a current event (see Grieves: Fig.8, [0073], “The emoji picker 804 may also include an emoji category bar 808 that enables selection of various emoji categories, such as time, smileys, food, holidays, and sports categories”)
	Because Harper - Lunati - Peak and Grieves are in the same/similar field of endeavor mobile mesas ageing application with additional emoji features, accordingly, it would have Harper - Lunati - Peak to include the method of the emoji keyboard includes a plurality of content tabs, each content tab including a predetermined number of preview emoji icons displayed in a predetermined order, the predetermined order being based on a day of a week or a current event as taught by Grieves. One would have been motivated to make such a combination in order to provide users an effective, secure, and fast text messaging application.

Regarding Claim 4,
	Harper - Lunati - Peak and Grieves teach all the limitations of Claim 1. Harper - Lunati - Peak and Grieves further teaches that the enhanced emoji icon is a full size version of the corresponding preview emoji icon, the enhanced emoji icon including one or more of higher quality, larger size, and higher resolution (see Harper, Fig.4A, [0058], shows the user, while creating a text message 420, using the interactive icon keyboard 121 to select, for example, the interactive icon 422 for FedEx™ Once the user selects an interactive icon with embedded functionality, it may be created in, or inserted into, a new text message 430. The new message 430 is shown with the selected FedEx™ interactive icon 432, selected from the interactive icon keyboard 121, created in, or inserted into, the new text message 430.”) 

Regarding Claim 6,
	Harper - Lunati - Peak and Grieves teach all the limitations of Claim 1. Harper - Lunati - Peak and Grieves further teaches that the emoji keyboard includes one or more inline banner assets displayed between rows of preview emoji icons (see Harper: for e.g. Fig.6B-2, [0043], for advertisement, brands are currently reaching mobile customers through traditional online advertising like banner ads, email or website promotions, their own apps and loyalty programs, and social media campaigns. This type of advertising is brand-driven and is not user-driven. A brand or company logo could be sent as a static copy and paste image, with link sent separately illustrating advertisement banner displayed in the user interface.”)

Regarding Claim 7,
	Harper - Lunati - Peak and Grieves teach all the limitations of Claim 1. Harper - Lunati - Peak and Grieves further teaches that the temporary content corresponds to an advertisement (see Harper: Fig. 5D, [0069] “shows an exemplary interface displayed when the user selects the Web/App option 522, or the Order/Shop/Buy option 525, or the Promo option 528. In this example, the system 100 links to the company's website.”)

With regards to independent Claim 10 and 19,
	Claim 10 is directed to a method claim and Claim 19 is directed to non-transitory computer-readable storage device claim and both claims have similar/same scope and claim limitation as Claim 1 and the claims are rejected under the same rationale.

With regards to dependent Claims 13, 15 and 16,
	Claims 13, Claim 15, and Claim 16 are directed towards a method claims that have similar/same scope and claim limitation as Claim 4, Claim 6 and Claim 7 respectively and are rejected under the same rationale.

Regarding Claim 22,
	Harper - Moore - Carlson and Lee teach all the limitations of Claim 1. Harper - Moore - Carlson and Paek further teaches the system wherein the current event corresponds to a live sporting event (see for e.g. Fig. 9A and 9B, illustrate a user interface 900 in which a conversation 902 is displayed. Based on contextual information (e.g., the conversation entry "Did you see that Seahawks game???") a user intent to view or share a video of a Seattle Seahawks football game is determined… FIG. 9B shows multiple task icons including football media task icon 910, which when interacted with causes a replacement of a portion of virtual keyboard 908 with football media task user interface 912, which displays shareable and/or viewable football game video clips and/or images. A user, for example, can select or drag and drop a thumbnail image of a video clip into conversation 902.)
	The Examiner further notes that the character of the information (in this case “live sporting event”) is non-functional descriptive material and is not functionally involved in the steps recited. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)

5.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harper - Lunati - Peak and Grieves  as applied to claims 1, 4, 6-7, 10, 13, 15-16, 19, and 22 as shown above and in further view of Lee et al. (US 20170308293Al, published October 26, 2017).

Regarding Claim 5,
	Harper - Lunati - Peak and Grieves teach all the limitations of Claim 1. Harper - Lunati - Peak and Grieves does not explicitly teach the system wherein an enhanced emoji icon is transmitted to a clipboard feature of the remote device, the enhanced emoji icon being pasted from the clipboard feature.
	However, Lee teaches that the enhanced emoji icon is transmitted to a clipboard feature of the remote device, the enhanced emoji icon being pasted from the clipboard feature (see [0026], “The end-user of the virtual keyboard can copy, paste, or share the sticker or the media element carrying the associated link directly from the keyboard application”).
	Because Harper - Lunati - Peak and Grieves in view of Lee are in the same/similar field of endeavor of providing interactive elements/emoji in a message, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Harper - Lunati - Peak and Grieves to include the emoji keyboard includes a plurality of content tabs, each content tab including a predetermined number of preview emoji icons displayed in a predetermined order as taught by Lee. One would be motivated to make such a combination to provide users with copy, paste, or share the sticker or the media element carrying the associated link directly from the keyboard application (see Lee [0026].)

Regarding Claim 14,
	Claims 14 is directed to a method claim that have similar scope limitation as Claim 5 and is rejected under the same rationale.
	
Response to Arguments
7.	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20150356603 A1
Tung; Mark
Conversion and Display of a User Input
US 20170357415 Al
Peterson; Adele
Messaging Sticker Applications
US 20160279523 A1
ALTAGAR; Guy
System And Method For Interactive Gaming




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.W.S./Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177